Citation Nr: 0620116	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  98-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of nasal fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

4.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a thoracic spine disability. 

7.  Entitlement to an increased initial evaluation for a left 
shoulder disability rated noncompensable (0 percent) from 
June 15, 1998, and 10 percent from April 2, 2001.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
June 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

A September 1997 rating decision denied an increased 
(compensable) evaluation for the disability of the knees.  
The veteran appealed this decision and he continued the 
appeal after a June 1998 rating decision increased the 
evaluation for each knee to 10 percent from March 6, 1997.  
The June 1998 rating decision also denied service connection 
for a back disability, which the veteran appealed.  The Board 
remanded the claims in March 1999.  

On remand, the RO issued a rating decision in December 2001 
granting service connection for disability of the cervical 
spine, the thoracic spine, and the lumbar spine, and the left 
shoulder.  The veteran appealed the initial rating 
determination to the extent it assigned a separate 10 percent 
evaluation for the cervical spine and the thoracic spine from 
March 6, 1997, and a 0 percent evaluation for the left 
shoulder from June 15, 1998.  

Regarding the disability of the cervical and thoracic spine, 
the knees, and the left shoulder, in December 2002 and April 
2003, the Board undertook additional development of the 
evidentiary record on its own pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  This regulation was invalidated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In September 2003, the Board 
remanded the matter to the RO for additional development.  

The veteran continued the appeal after the RO rating decision 
in December 2003 increased the initial evaluation of the left 
shoulder to 10 percent, effective from April 2, 2001.  The 
December 2003 rating decision also granted a 20 evaluation 
for the lumbar spine, effective April 2, 2001.  The case was 
returned to the Board, and in February 2005 the Board again 
remanded this case to the RO for further development.  The 
case was recently returned to the Board.  The respective 
issues have been revised accordingly. 

Finally, the record shows the veteran brought an appeal to 
the Board from a May 2005 RO rating decision that determined 
new and material evidence to reopen the claim for service 
connection for residuals of a nasal fracture had not been 
submitted.  The RO received the veteran's application to 
reopen the claim in August 2004. 


FINDINGS OF FACT

1.  The veteran did not appeal the November 1992 RO rating 
decision that denied entitlement to service connection for a 
nasal fracture.

2.  The evidence received since the November 1992 RO decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a nasal fracture.

3.  The right knee disability, currently characterized as 
patellofemoral syndrome, is manifested by satisfactory 
evidence of painful motion with flexion limited to no less 
than 85 degrees; the knee shows full extension, no lateral 
instability or recurrent subluxation and no demonstrable 
additional functional impairment due to pain with repeated 
motion. 

4.  The left knee disability, currently characterized as 
patellofemoral syndrome, is manifested by satisfactory 
evidence of painful motion with flexion limited to no less 
than 90 degrees, the knee shows full extension, no lateral 
instability or recurrent subluxation and no demonstrable 
incoordination, excess fatigability or weakened movement with 
repeated motion.

5.  On a facts found basis, prior to September 23, 2002, the 
disability of the cervical spine was objectively manifested 
by demonstrable limitation of motion or satisfactory evidence 
of painful motion that was not more than mild in severity; 
there were no objective neurological manifestations such as 
sensory loss or motor impairment to support more than mild 
intervertebral disc syndrome (IVDS).

6.  From September 23, 2002, cervical spine IVDS is 
manifested by incapacitating episodes that more nearly 
approximate one week in duration in the previous 12 months 
and from September 26, 2003 cervical spine forward flexion is 
41 degrees and the combined range of motion is greater than 
170 degrees, and there is no additional range of motion lost 
from incoordination, excess fatigability or weakened 
movement. 

7.  The manifestations of arthritis of the lumbar spine are 
chronic low back pain with forward flexion limited to 75 
degrees and combined range of motion of the thoracolumbar 
spine greater than 120 degrees from September 26, 2003, IVDS 
incapacitating episodes more nearly approximate one week in 
duration in the previous 12 months and IVDS manifestations 
prior to September 23, 2002, are not shown to have been more 
than moderate.

8.  On a facts found basis, the degenerative arthritis of the 
thoracic spine is manifested by satisfactory evidence of 
painful motion, there is no ankylosis or demonstrable 
deformity of a vertebral body. 

9.  On a facts found basis, from December 29, 1999 the left 
shoulder disability, identified as impingement syndrome, is 
manifested by satisfactory evidence of painful motion; from 
June 14, 2005 the range of motion of the dominant extremity 
is limited to shoulder level as pain sets in at 80 degrees of 
abduction and forward flexion which markedly limits overhead 
work.


CONCLUSIONS OF LAW

1.  The November 1992 RO decision that denied entitlement to 
service connection for a nasal fracture is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence to reopen the claim for service 
connection for a nasal fracture has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

5.  The criteria for a disability evaluation in excess of 20 
percent for a lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective 
prior to and as amended effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003, adding Diagnostic Codes 5235 to 5243).

6.  The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290, 5293 
(effective prior to and as amended effective September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003, adding Diagnostic Codes 5235 to 5243).

7.  The criteria for an initial evaluation in excess of 10 
percent for a thoracic spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 (effective 
prior to September 26, 2003); Diagnostic Code 5242 (effective 
September 26, 2003, adding Diagnostic Codes 5235 to 5243).

8.  The criteria for an initial evaluation for a left 
shoulder disability of 10 percent from December 23, 1999, and 
20 percent from June 14, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were either pending on November 9, 2000, 
the effective date of the new law, or filed thereafter.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The May 2005 RO letter, informed the veteran of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of the claims regarding the spine, the 
knees and the left shoulder that had not been obtained.  The 
VCAA specific letter informed the veteran that VA would 
obtain pertinent federal records.  The veteran was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claims and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in September 2005 cured the timing 
deficiency.  The VCAA specific letter followed Board remand 
in this case.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), noting the timing defect can 
be cured, as it was here, prior to and through a Board remand 
followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter in November 2004 covered all rating 
increase/initial rating issues and had statements directed to 
this element on pages 2 and 3 that the Board finds adequately 
represented the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements adequately.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying a rating increase for all joints except for the left 
shoulder there is no potential prejudice in any deficiency in 
notice regarding the effective date and initial rating 
elements as applicable.  The RO will review any deficiency in 
the notice regarding the initial rating regarding the left 
shoulder when it implements this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to the application to reopen the claim of service 
connection for a nose fracture, the RO issued a VCAA letter 
in September 2004 prior to the initial determination of the 
application to reopen the claim in May 2005.  Thus, it 
complied with the timing requirement.  It also complied with 
the content requirements as established in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  For example, it 
advised him the claim was previously denied in November 1992 
and explained what would constitute "new" and "material" 
evidence and included a statement of the fourth element on 
page 2.  It also had an explanation on page 6 under the 
heading "What The Evidence Must Show" that was directed to 
the elements needed to establish the underlying claim of 
service connection.  In this regard, the VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and examinations, and 
private treatment records to support an informed decision in 
the rating determinations for the knees, the spine and the 
left shoulder.  Thus, the Board finds the development overall 
is adequate when read in its entirety and that it satisfied 
the obligations established in the VCAA and the Board 
remands.  VA's duty to assist the veteran in the development 
of the claims has been satisfied and the Board will turn to a 
discussion of the claims on the merits.

Residuals of Nasal Fracture

RO decisions are final based on evidence on file and may not 
be revised on the same factual basis.  38 C.F.R. § 20.1103.  
The veteran's application was received in August 2004, 
wherein he sought to reopen the claim for nasal fracture, 
asserting he was hit in the nose in service, seen at a 
hospital and told the nose was damaged.  For applications 
filed after August 29, 2001, as is the application to reopen 
on this matter, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  "New evidence" is that which is 
not merely cumulative of other evidence of record.  See 
Elkins v. West, 12 Vet. App. 209, 216 (1999) (en banc).  
Evidence is "material" where it is relevant to and 
probative of the issue at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996), overruled in part by Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998); but see Anglin v. West, 203 
F.3d 1343, 1347 (2000) (recognizing that the Court's analysis 
in Evans remained intact save for a requirement that new and 
material evidence be so significant as to create a reasonable 
possibility that the outcome of the earlier, final decision 
would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The record supplemented 
with personal statements, private treatment and VA clinical 
records is not new and material as it did not address the 
ultimate issues of the case-whether a nasal fracture 
disability is present and, if so, it is related to the 
appellant's military service. 

When the RO considered the claim in November 1992 it had the 
veteran's service medial records, VA clinical records dating 
from the early 1980s and July 1992 VA examination.  In 
summary, the evidence showed he gave a history of nose 
fracture on the medical examination for military service.  No 
fracture was reported during service although he was seen one 
time in July 1974 complaining about his nose and it was 
reported he had a swollen nose due to injury to the nose.  
The nose was normal on the separation medical examination and 
there was no history of nose fracture during military 
service.  The record after service contained a report in 
March 1987 that he was hit in the nose in March 1974 in 
service and had a deviated septum to the right and mild 
symptoms.  However, the VA ear, nose and throat examiner in 
July 1992 found no deviated septum and a sinus X-ray was 
negative for fracture.  The RO concluded that there was no 
indication of a nasal fracture in service and neither 
fracture nor septum deviation was found on examination.

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, section 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  This version of the regulation is 
applicable to the appellant's claim since VA received his 
application to reopen the claim in August 2004.  The Board 
must assess the probity of newly submitted evidence before a 
case is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

In support of his claim to reopen, the appellant submits his 
own assertion that he supported with a VA radiology report 
dated in December 2003 showing no evidence of acute or 
chronic sinusitis and hypoplastic frontal sinus.  There is a 
VA clinical notation in June 2004 that he complained of nasal 
symptoms for two years and reported "nose broken several 
times".  There was no diagnosis of any nasal disability then 
or elsewhere in the record since the 1992 decision.  In fact 
the record appears silent for any reference to or a diagnosis 
of a nose fracture linked to military service.  He did not 
indicate a medical professional had diagnosed a disability of 
the nose linked to his military service.  The Board does not 
attach any weight or probative value to this additional 
evidence.  When viewed in the context of evidence previously 
submitted, the new evidence is not probative of a medical 
nexus between an event during military service and a 
currently diagnosed disability of nasal fracture.  This 
evidence is not competent evidence of causation or nexus in 
that it is solely the veteran's assertion of a nexus and to a 
significant degree duplicates previously reviewed material.  

In summary, the appellant supplements the record with his own 
statements of causation, and he does not identify any medical 
report, statement or favorable nexus opinion based on the 
newly submitted evidence.  His statements did not identify 
any clinician that linked the circumstances of his military 
service to a current disability of the nose related to a 
remote fracture as he claims.  Thus, the record as it stands 
contains no competent evidence supporting a diagnosis of a 
nose fracture disability related to an inservice event.  
Simply put, the appellant's recent assertion that he has a 
nasal fracture sustained during military service is nothing 
more than a lay assertion of medical causation that alone 
cannot serve as the predicate to reopen a claim under section 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  His 
situation is no different from a claimant who in the first 
instance does not submit evidence of a disability or 
competent nexus evidence for an existing disability.  The 
duty to assist regarding the necessity of a medical 
examination/opinion does not attach where the appellant 
relates disorders to military service and there is no medical 
opinion relating them to service or providing a current 
diagnosis of the claimed disability.  See Duenas v. Principi, 
18 Vet. App. 514, 519-20 (2004).  Until the appellant meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased/Initial Ratings

Regarding the evaluation of the disability of the knees and 
the lumbar spine, this is a claim for increase.  In November 
1992, the RO granted service connection with an initial 0 
percent rating for each knee which the veteran did not 
appeal.  The RO received the claim for increase in March 
1997.  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim for 
increase such as the veteran's, the regulations do not give 
past medical reports precedence over current findings where, 
as here, such current findings are adequate and relevant to 
the rating issue.  See Powell v. West, 13 Vet. App. 31 
(1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The evaluation of cervical spine, the thoracic spine, and the 
left shoulder is somewhat different as those claims are based 
upon an initial evaluation of each spine segment and the left 
shoulder that followed the grants of service connection.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).  

Regarding the knees, the VA examination in April 1997 showed 
normal knees on radiology with the veteran complaining of 
crepitus and pain that was worse on the left.  He did not 
report frequent instability or swelling, and stated the knees 
hurt with squatting.  He said that he occasionally wore knee 
sleeves.  The examiner reported moderate patellofemoral 
crepitus on left versus a small amount on right.  There was 
no instability.  There was medial joint line tenderness on 
the left and pain with bilateral patella compression that was 
greater on the left.  There was no varus or valgus 
instability.  The examiner's impression was bilateral 
patellofemoral degenerative changes, greater on the left.

The veteran reported to a VA examiner in April 1998 that his 
knees hurt with stair walking, and he stated that he did many 
stairs in his maintenance work and that the left knee was 
worse.  The examiner found the knees were positive for 
crepitus, the range of motion was 0-145 degrees and there was 
no instability.  The August 1999 neurology examination for VA 
found the examiner stating that chondromalacia patella would 
not result in any incoordination or weakness.

A VA examiner in September 1999 noted the veteran was a full 
time maintenance worker and that he was about the same as 
when last examined.  He had no limp, the range of motion was 
0-130 degrees, without tenderness at the extremes and 
strength was graded as 5/5.  The knees were stable and he had 
a positive patellar compression for pain.  According to the 
report he performed repeated resisted hamstring and 
quadriceps exercises with adequate strength and without 
difficulty.  The examiner also reported that the lower 
extremity knee jerk and ankle jerk were 2+, that he had 
intact sensation and 5/5 strength.  Radiology showed mild to 
moderate degenerative change in the left patellofemoral 
joint.  The impression was bilateral chondromalacia patellae 
worse on the left.  The examiner stated the veteran's 
function was quite good as he can work full time.  He did not 
appear to have any incoordination, or fatigability or 
weakness preventing him from working, and any knee cap flare-
up would be treated symptomatically.   

The VA examiner in July 2001 noted complaints of pain, 
weakness and some stiffness in the knees.  The right knee 
range of motion was 0-85 degrees and it was 0-90 on the left 
knee.  He could fully extend, there was no effusion and other 
tests were reported as negative.  The diagnosis was episodes 
of musculoligamentous strain in both knees.  The radiology 
showed no significant degenerative changes. 

The VA examiner in March 2003 noted the complaints of pain 
and weakness were worse on the left knee and that the veteran 
reported flare-ups from prolonged sitting.  The active range 
of motion for the right knee was 0-115 degrees without pain.  
Passively he could attain 125 degrees which did cause pain.  
There was no effusion and the knee was stable, but it was 
tender over the dorsum of the patella.  The left knee range 
of motion was 0-110 degrees and painful with no flexion 
beyond 110 degrees.  The knee was stable, but tender over the 
dorsum of the patella and the medial and lateral translation 
of the patella.  The diagnosis was bilateral patellofemoral 
syndrome.  The examiner stated the veteran did not have any 
subluxation or instability of the knee joints and that flare-
ups were related to weather and prolonged sitting. 

The examiner's addendum in May 2003 noted being unable to 
elicit a flare-up even with repeated testing in range of 
motion of the knee joint or the spine segments or the left 
shoulder.  The veteran had painful motion but no change in 
motion with repeated testing of the joints.  However, the 
examiner stated that at some time joint motion would be 
limited and that it was not unusual with the diagnosis of 
degenerative joint disease, impingement syndrome or 
patellofemoral syndrome.  The examiner stated that a sit down 
type job would be more appropriate.  

A VA rheumatology examiner in May 2005 reported a full range 
of motion of the shoulders, no active synovitis and a full 
range of motion of the knees.  

On the June 2005 examination with the claims file, the 
examiner noted the veteran worked at a sit down job 
dispatching trucks which he had done when last examined in 
2003.  He worked eight hours a day but moved around every few 
hours since his body hurt all over.  The right knee showed no 
effusion and the range of motion was 0-115 degrees with pain 
at the final 5 degrees of flexion.  There was mild crepitus, 
mild parapatellar and medial and lateral joint line 
tenderness, no gross instability, and no varus or valgus 
malalignment.  The veteran complained that both knees ached 
more but the left was worse and he reported that he 
occasionally wears braces.  The left knee showed no gross 
varus or valgus deformity, no palpable effusion, mild 
crepitus and peripatellar tenderness and apprehension.  The 
range of motion was 0-120 active/passive with pain last 10 
degrees of flexion.  There was mild medial and lateral joint 
line tenderness, the knee was stable, and there was mild 
lateral patellar displacement.  Radiology for the knees was 
described as unimpressive for arthritis or significant joint 
space narrowing.  The diagnosis was mild bilateral 
patellofemoral syndrome.  

The examiner reported that the veteran did 10 rapid deep knee 
bends to 95 degrees and did not show or complain of increased 
weakness, excess fatigability or incoordination.  Although he 
did note increased pain, the range of motion did not change.  
The examiner stated there was no evidence of recurrent 
subluxation or lateral instability and he could not dislocate 
the patella.  

The Board is obligated to consider the claim under all 
theories of entitlement whether or not expressly raised on 
appeal.  Thus, as will be explained in the discussion that 
follows, the Board may consider whether separate evaluations 
for limitation of motion in flexion and extension and 
instability of the knees may be assigned.  See, e.g., 
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
this case there is no confirmed lateral instability or 
recurrent subluxation of either knee to warrant the 
application of Diagnostic Code 5257.  Furthermore, the 
record does not contain evidence of ankylosis of either knee 
to warrant consideration of the rating scheme for ankylosis 
under Diagnostic Code 5256, or a disability of the tibia and 
fibula to support consideration of the disability rating 
under Diagnostic Code 5262.  The veteran does not 
demonstrate dislocated semilunar cartilage to warrant 
consideration of that rating scheme.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Separate ratings based on Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  However, this option is not 
supported in this case where the available record does not 
show any confirmed limitation of extension of either knee, or 
pain setting in with less than full extension, on the 
comprehensive examinations through 2005 or elsewhere in the 
extensive record of VA treatment.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating which was applicable since examinations show 
flexion being attained more nearly approximating full 
flexion.  A 20 percent rating is appropriate where flexion is 
limited to 30 degrees.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

Overall, the VA examinations directed to the knees do not 
show more than minimal limitation of flexion.  The 
demonstrated limitation of flexion for either knee at worst 
does not approximate the level that would support a 10 
percent evaluation (leg flexion limited to 45 degrees) and 
the current ratings are the benefit of a rating analogous to 
arthritis with a noncompensable limitation of motion of a 
major joint. 38 C.F.R. §§ 4.20, 4.21, 4.59.  Full range of 
motion in the knee is from 0 degrees extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II.  For the most part 
the examinations show flexion being attained more nearly 
approximating full flexion, or only slightly less than full 
flexion.  In any event the limitation of flexion does not 
more nearly approximate the level contemplated for a higher 
schedular evaluation taking into account the record 
examinations.  

Overall, there does appear to be objective evidence of 
impairment in flexion of both knees, albeit limited 
impairment of the knee from satisfactory evidence of painful 
motion as reflected in crepitus with slight limitation.  
However, there is no instability or limitation of extension.  
Furthermore, there is no basis for a higher rating based on 
sections 4.40 and 4.45 in view of the reports in 2003 and 
2005 that assessed the knees for functional impairment with 
repeated testing and found no additional limitation.  
Accordingly, the record does not present a legitimate 
question of the appropriate rating for either knee at any 
time during this appeal.  This is a claim for increase and 
current findings are given precedence where, as here, they 
are adequate and relevant to the rating issue.  Overall, they 
support the conclusion that the functional impairment of 
either knee is minimal in view of the objective findings and 
the examiners assessments based on repeated motion testing of 
the knee joints.  38 C.F.R. § 4.7

Turning to the initial evaluations of disability of the 
cervical spine, the thoracic spine and the lumbar spine, the 
VA examination in April 1997 showed normal radiology of the 
cervical spine with the veteran reporting a significant neck 
injury about two years earlier.  The examiner reported no 
significant tenderness but some loss of lordosis.  The ranges 
of motion were forward flexion 90 degrees, extension 20 
degrees, lateral rotation 60 degrees, and lateral bending 35 
degrees bilateral.  The examiner reported no gross sensory 
deficit, 5/5 muscle strength, and 2+reflexes.  The impression 
was ongoing neck strain.  VA radiology for the thoracic spine 
showed normal alignment and only mild degenerative changes at 
lower thoracic spine.  The examiner reported a normal gait, 
focal tenderness over the central kyphotic area and T 7-9 
pain with percussion to the spinous process and paraspinal 
tenderness.  The impression was thoracic spine degenerative 
changes possibly related to a compression fracture.  

The VA examiner in April 1998 stated the veteran had a full 
range of motion of the cervical spine with forward flexion 30 
degrees, extension 30 degrees, and lateral bending 40 degrees 
bilaterally.  Sensation was intact, and he showed 2+ reflexes 
and 5/5 muscle strength.  Radiology later in 1998 was 
interpreted as showing early osteoarthritis changes.  The VA 
examiner in April 1998 apparently referring to the lower 
spine noted forward bending about 80 degrees, heel and toe 
walk without difficulty and intact strength and sensation in 
the lower extremities.  Radiology studies obtained late in 
1998 were read as showing hypertrophic osteoarthritic changes 
with no evidence of bony injury.  

The August 1999 neurology examination for VA found the 
examiner stating the veteran had no neurological reason to 
prevent him from working. The examiner stated the veteran did 
not have any indication for a radiculopathy or significant 
injury to the lumbar spine.  He was presently working in 
maintenance and his gait as tested showed a normal toe heel 
walk and pacing.  He had a normal motor and sensory 
evaluation and normal reflexes as described in detail in the 
report.  

A chiropractor reported in October 1999 that the lumbar range 
of motion was flexion 40 degrees, extension 17 degrees, 
lateral flexion 17 degrees and rotation 30 degrees.  For the 
cervical spine forward flexion was 30 degrees, extension 25 
degrees, lateral flexion 20 degrees, and rotation 40 degrees 
bilateral.  The chiropractor's December 1999 report 
referenced cervical and thoracic strain related to a motor 
vehicle accident late in 1998.  According to the report, the 
veteran continued with neck and upper back pain and headaches 
and he had not reached his preinjury status.  His care was 
directed to reduce spasms and pain to allow him to continue 
current work.  Contemporaneous VA outpatient records 
reference post motor vehicle accident follow-up. 

A VA radiology review in December 1999 showed degenerative 
changes of the thoracic spine unchanged from previous 
examinations.  The radiology for the cervical spine was read 
as showing a normal cervical spine.  More recent outpatient 
reports from early in 2001 note complaints of thoracic and 
lumbar back pain.  

A VA examiner in July 2001 reported lower back pain and 
stiffness, weather related flare-ups and functional 
impairment from diminished bending and squatting.  The 
veteran did not use crutches, braces or canes and he had a 
sit down job.  The range of motion was forward flexion 0-95 
degrees, extension 0-20 degrees, lateral flexion 0-20 degrees 
and rotation 0-25 degrees.  According to the examiner the 
range of motion was done with mild difficulty and mild pain, 
but the veteran completed the movements. The examiner 
reported the muscular back seemed strong.  The diagnosis was 
minimal degenerative changes of the thoracic and lower lumbar 
spine, episodes of musculoskeletal back strain.  The examiner 
stated the veteran was only able to perform the first set of 
range of motion exercises and that he would not do any more 
stating be would get dizzy and pass out exacerbating a heart 
problem.  The examiner stated that with the initial range of 
motion exercise the veteran exhibited mild pain and mild 
fatigability over the mid to upper lumbar spine.  

The VA examiner in March 2003 noted the veteran's complaint 
that his back hurts all the time and that it was worse with 
prolonged sitting.  He could not continue maintenance work 
and he was now a truck dispatcher.  The veteran reported the 
medication he took was helpful.  The examiner's diagnoses 
were mild lumbar degenerative joint disease and thoracic 
degenerative joint disease.  Regarding the cervical spine, 
the examiner reported forward flexion 50 degrees, extension 
30 degrees, and rotation and lateral flexion 60 degrees 
bilateral, which the examiner reported as normal motion 
except for extension.  The diagnosis was mild cervical 
spondylosis.

The VA examiner in June 2005 noted that flare-ups including 
the cervical spine caused the veteran to miss several days a 
year but that his main problem was with sitting, although 
pain was worse if he must be on his knees for any sort of 
work.  He denied specific radicular symptoms that followed 
any dermatome pattern and he denied incoordination or gait 
abnormality.  He had no numbness or tingling in the feet and 
no bowel or bladder dysfunction.  The veteran reported 
constant mid thoracic pain.

The clinical examiner in June 2005 interpreted the radiology 
report as showing mild degenerative disc disease.  The 
veteran denied radicular symptoms but complained of 
occasional soreness into the left shoulder and headaches.  
The veteran reported that flare-ups caused two to three lost 
work days a year as they usually lasted one day.  The range 
of motion was forward flexion 0-41 degrees, extension 0-20 
degrees with pain from 10-20 degrees on extension, left 
lateral flexion 0-20 degrees with some right lateral 
tightness at the extreme of motion, and right lateral flexion 
0-34 degrees without particular pain.  Left lateral rotation 
was 0-50 degrees and right lateral rotation was 0-55 degrees 
with pain at the extreme of motion in both directions.  The 
examiner stated there was fatigue reported, but the range of 
motion did not decrease.  There were no radicular type 
symptoms produced and the veteran denied them.  He guarded 
against quick neck movement and could not perform movements 
fast in a repetitive fashion and he experienced pain with 
repetitive movement.  The examiner stated the veteran had a 
mildly exaggerated thoracic kyphosis with compensatory lumbar 
cervical curve, but no true spasm, weakness, point 
tenderness, erythema or warmth about the cervical spine.  The 
diagnosis was mild cervical spondylosis "otherwise 
radiculopathy".  

The range of motion for the thoracolumbar spine was forward 
flexion 0-85 degrees with pain from 75 degrees, extension 0-
28 degrees with a small amount of pain at the extreme, 
lateral rotation and lateral flexion were 0-30 degrees and 
characterized as within normal limits in all aspects.  
According to the examiner, there was mild discomfort 
bilateral with rotation but it did not limit the range of 
motion.  There was mild point tenderness over the coccyx, no 
true paraspinal tenderness, no erythema or asymmetry or 
scoliotic curves.  The mildly pronounced thoracic kyphosis 
was consistent with degenerative disc disease.  There was no 
increased fatigue, incoordination, lack of endurance or 
weakness with repetitive ranges of motion, but the veteran 
felt pain to be a limiting impact.  The examiner stated there 
were no radicular symptoms in the legs.  The neurological 
examination of the upper and lower extremities was 
essentially normal and the examiner noted nothing in the 
lower extremities that could be attributed to radiculopathy.  
The diagnosis was mild lumbar degenerative joint disease, 
moderate thoracic degenerative joint disease.  A radiology 
report showed degenerative spondylosis mostly of the lower 
thoracic spine. 

The examiner summarized the findings by stating that flare-
ups were relatively uncommon lasting only a day and causing 
the veteran to miss only two or three days a year since he 
was last seen.  The examiner stated that a flare-up could not 
be induced thus a true determination could not be made.  The 
examiner opined that the veteran had moderate intervertebral 
degenerative disc disease with occasional recurrent attacks 
mainly in the thoracolumbar spine.  He had decreased range of 
motion of the cervical spine but he did not have any 
persistent symptoms compatible with sciatic neuropathy or any 
other hard neurological findings associated with 
intervertebral disc syndrome.  The examiner stated there was 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  The 
slight increase in kyphosis was still within the normal range 
of thoracic kyphosis.

The current and former versions of the regulations provide a 
50 percent evaluation for unfavorable ankylosis of the lumbar 
spine and a 40 percent evaluation is provided for favorable 
ankylosis of the lumbar spine or unfavorable ankylosis of the 
cervical spine.  Both versions provide a 30 percent 
evaluation for favorable ankylosis of the cervical spine.  
The prior version of the rating scheme provided a 30 percent 
evaluation for unfavorable ankylosis of the dorsal spine and 
a 20 percent rating for favorable ankylosis of the dorsal 
spine.  Although potentially applicable, there is no report 
of ankylosis or bony fixation of any spine segment at any 
time during the rating period, so there is no need to 
elaborate further on the application of this alternative 
rating scheme.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme.  See, e.g., Butts and 
Lichtenfels, both supra.

Regarding the arthritis of the low back, the appeal is based 
on an increased rating determination granting the increase 
from April 2001.  Therefore, the veteran's claim requires a 
review of both versions of the rating criteria for the lumbar 
spine.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  
The veteran's claim also requires a review of both versions 
of the rating criteria for IVDS as he has received notice of 
both versions of this rating scheme and the VA spine examiner 
in 2005 discussed IVDS.  See, e.g., Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  
The rating guidance in the revised rating scheme for IVDS 
instructed that ratings for orthopedic and neurologic 
manifestations or incapacitating episodes would be combined 
with all other ratings, whichever resulted in a higher 
evaluation under 38 C.F.R. § 4.25.

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 10 percent evaluation for mild 
disability.  A 20 percent evaluation was provided for a 
disability that was moderate; recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Regarding IVDS, deleted 
were comparative terms such as "pronounced" or "severe" 
that existed in the former criteria for intervertebral disc 
syndrome, and adding objective and quantifiable neurologic 
and orthopedic criteria to permit consistent evaluation based 
on these criteria.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, rate at 60 percent; with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, rate at 40 percent.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, rate at 20 percent. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, rate at 10 percent. An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).   

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic or lumbar 
vertebrae, and that where less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion has been assigned, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion. 

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

Under the former rating criteria, limitation of motion of the 
cervical spine was rated as follows: severe 30 percent, 
moderate 20 percent, and slight 10 percent.  Limitation of 
motion of the dorsal spine was rated as follows: severe or 
moderate 10 percent, and slight 0 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5291.  There was no 
standardized range of motion for any segment of the spine 
included in the prior version of the rating schedule.  
38 C.F.R. § 4.71 (2002).  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  IVDS was now rated under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Deleted in the revised criteria for the spine were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine, permitting more consistent evaluation based on 
objective criteria.  

The new general rating formula for diseases and injuries of 
the spine provides a 30 percent evaluation for limitation of 
forward flexion of the cervical spine to 15 degrees or less.  
A 20 percent evaluation is provided where forward flexion of 
the cervical spine is greater than 10 degrees but not greater 
than 30 degrees, or the combined range of motion is not 
greater than 170 degrees or muscle spasm or guarding severe 
enough to result in abnormal gait or spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 10 
percent evaluation is provided where forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or the combined range of motion is greater 
than 170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis, or vertebral body fracture 
with the loss of 50 percent or more of the height.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

There is no separately stated range of motion or rating 
scheme for the thoracic (dorsal) spine.  The proposed general 
rating formula provided criteria for the cervical and 
thoracolumbar spinal segments only, excluding a separate set 
of criteria for the thoracic (or dorsal) segment of the 
spine.  VA stated that the thoracic segment of the spine 
consists of the twelve thoracic vertebrae, and that because 
the thoracic and lumbar segments ordinarily move as a unit, 
it is clinically difficult to separate the range of movement 
of one from that of the other.  This combination of segments 
is also used in the 1984 AMA Guides.  VA proposed to replace 
the term ``dorsal'' with the term ``thoracic'' throughout 
this section, in keeping with current medical terminology.  
See 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  There was no 
change in the final version.  However, the regulations 
provide explicitly that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.  

Under the new general rating formula, a 40 percent evaluation 
is provided for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, or vertebral body 
fracture with the loss of 50 percent or more of the height.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

Regarding the cervical spine disability, for the period prior 
to September 23, 2002, the Board concludes that objective 
findings would not support an initial evaluation in excess of 
10 percent in view of demonstrable limitation of motion or 
satisfactory evidence of painful motion.  The range of motion 
was characterized as full on the April 1998 examination and 
little appreciable variation was noted in the chiropractor's 
records at a time when the veteran reportedly had not yet 
attained a preinjury status following an intercurrent injury.  
Alternatively IVDS would not reasonably be viewed as more 
than mild in the absence of any objective neurological 
manifestations related to the cervical spine.  Indeed, it 
seems quite clear from the VA neurology assessment in 1999 
that the veteran did not manifest such symptoms.  The report 
was consistent with earlier evaluations in 1997 and 1998.  
Thus, the 10 percent evaluation is the more nearly 
approximated level of disability with demonstrable, but no 
more than mild limitation of motion the predominant 
manifestation in the disability picture.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, 5293 (2001).  

The disability picture from September 23, 2002 does not 
warrant a higher initial evaluation when the revised rating 
schemes for the spine or IVDS are taken into account.  For 
example, the VA examiner in 2003 reported an essentially 
normal range of motion.  More recently, the VA examiner in 
2005 reported a range of motion that barely met the criteria 
for a 10 percent evaluation under the revised rating scheme 
for the spine, with forward flexion 41 degrees and the 
combined range of motion appreciably greater than 170 
degrees.  The examiner noted fatigue but no additional loss 
of motion and no true spasm.  The examiner also recited the 
other criteria in the 20 percent evaluation as not being met.  

As noted in the current rating scheme for IVDS, chronic 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so (emphasis added).  The 
examiner in June 2005, consistent with earlier examinations, 
did not support the presence of such neurologic signs, and 
this was evident from the examiner's discussion that noted 
the veteran did not have any hard neurological findings 
associated with IVDS.  According to the report, 
incapacitating episodes had caused the veteran to miss less 
than one week of work on average since the previous 
examination several years earlier.  Thus based on 
incapacitating episodes there is no basis for an evaluation 
higher than 10 percent based on IVDS.  Therefore, on a facts 
found basis, the Board concludes that the disability is 
properly viewed as 10 percent disabling but no higher under 
the IVDS criteria or alternatively under limitation of motion 
criteria previously and current in effect.  The examiner's 
opinion is viewed in its full context and not characterized 
solely by the medical professional's choice of words.  See, 
e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).  That being 
said, it is sufficient to warrant consideration of the IVDS 
rating scheme but it supports the consideration of the 
appropriate rating only on the basis of incapacitating 
episodes.  38 C.F.R. §§ 4.7, 4.40 and 4.45. 

Turning to the lumbar spine, the RO decision in December 2003 
in granting an increased rating for the lumbar spine 
disability from April 2001 indicated the effective date was 
based on a claim for increase.  However, the RO did not grant 
service connection initially until December 2001, albeit 
retroactively to March 1997 with a 10 percent rating.  And, 
as noted previously there was no disagreement with the 
initial rating assigned for the lumbar spine.  Thus, assuming 
that the effective date increase of April 2, 2001, was likely 
incorrect under the regulations, any possible error favored 
the veteran.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).

In any event, it is the Board's conclusion that the 20 
percent evaluation is appropriate based on substantial record 
of medical treatment.  For example, the previously mentioned 
outpatient record shows little objective evidence for the 
lumbar spine prior to the July 2001 VA examination.  The 
veteran showed mild pain and fatigability although the range 
of motion was not appreciably limited.  Thereafter, the VA 
examiners in 2003 and 2005 assessed the lumbar degenerative 
joint disease as mild.  It is pertinent to note that the 
ranges of motion for the lumbar spine in 2005 barely met the 
criteria for a 10 percent rating, even with consideration of 
pain limiting forward flexion at 75 degrees, and the combined 
range of motion in all planes was appreciably greater than 
120 degrees.  Furthermore, the examiner reported there was no 
increased fatigue, incoordination, or lack of endurance with 
repetitive ranges of motion, which weighs against a higher 
evaluation based on a consideration of sections 4.40 and 
4.45.  Considering an alternative rating under IVDS criteria, 
the examiner did not describe any additional incapacitating 
episodes solely on account of the lumbar spine.  The duration 
being less than a week on average over several years does not 
support a higher evaluation than 20 percent.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for an evaluation in excess of 20 
percent, as the competent and probative evidence of the 
lumbar spine disability does not more nearly approximate the 
criteria for a higher evaluation based upon limitation of 
motion criteria or incapacitating episodes.  Since the 
examiner did not identify any chronic neurological signs of 
IVDS as defined in the revised rating scheme there is no 
basis to rate IVDS alternatively on orthopedic and 
neurological manifestations.  38 C.F.R. § 4.7.  A disability 
evaluation in all cases must be coordinated with impairment 
of function.  38 C.F.R. § 4.21.

As for the thoracic spine, the veteran receives the highest 
evaluation under the version of the rating scheme applied 
prior to September 2003, and the current version does not 
provide a separate evaluation for the thoracic/dorsal 
segment.  The 10 percent evaluation under the former rating 
scheme concedes severe limitation of motion and there was no 
radiology evidence of a deformed vertebral body to support a 
separate 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  There is simply no basis for a 
higher initial rating on a facts found basis.  

Regarding the initial evaluation of the left shoulder 
disability, a VA examiner in April 1998 noted a full range of 
motion of the shoulders and 5/5 strength with abduction.  
However, a VA clinical examiner on December 23, 1999 noted 
ongoing shoulder pain with shoulder motion and the range of 
motion described as good.  The radiology report was read as 
showing no evidence of acute fracture or dislocation, and a 
vague calcification along the superior margin of left 
glenoid.  The reader was uncertain if it represented a small 
spur of the glenoid or calcification within the supraspinatus 
tendon or loose body in the joint space.   

A VA examiner in July 2001 noted the veteran was left handed 
by questioning.  On a VA examination in March 2003, the 
veteran reported the left shoulder was worse with overhead 
type movements and continued activity during the day.  
Forward flexion and abduction were accomplished to 170 
degrees, and external rotation was 60 degrees.  After a 
review of radiology reports the examiner's diagnosis was 
impingement syndrome of the left shoulder.  The examiner 
stated the veteran did not have any weakness of the left 
shoulder but he did have some fatigability and increasing 
pain with overhead type activity.  A VA rheumatology examiner 
in May 2005 reported a full range of motion of shoulders.  

The VA examiner on June 14, 2005 interpreted the radiology 
study of the left shoulder as showing a type 2 acromion 
consistent with possible impingement syndrome with no 
evidence of fracture or dislocation or acromioclavicular 
joint arthritis.  The veteran was left hand dominant.  He 
reported the shoulder hurt all the time and that he was 
unable to perform overhead activities.  He also reported 
difficulty with movement such as casting a fishing pole, and 
having pain in what the examiner described as the 
deltopectoral groove.  The examiner reported no gross 
deformity, no palpable swelling, erythema or excessive warmth 
and no tenderness or swelling of the acromioclavicular joint.  
The passive range of motion showed flexion 0-170 limited by 
pain at the extreme, abduction 0-145 degrees, external 
rotation 0-45 degrees, and internal rotation 0-90 degrees 
with no true pain.  Active forward flexion was 0-165 degrees 
with pain from 90 onward, abduction 0-110 degrees with pain 
at 110 degrees, external rotation 0-45 degrees with 
discomfort from 40 degrees, and painless internal rotation 0-
90 degrees.  

The examiner reported a positive impingement sign, and no 
appreciable or palpable crepitus.  The veteran performed 
repetitive overhead and circular movements without increased 
weakness or incoordination but he felt a small amount of 
fatigue.  Pain had a functional impact as he resisted active 
overhead activity, and he did not attempt forward flexion or 
abduction past 80 degrees, although he was relatively pain 
free to that point from the side.  The diagnosis was left 
shoulder impingement syndrome.

The VA examiners have confirmed the left-hand is the dominant 
extremity.  Considering potentially applicable rating 
schemes, the Board observes that ankylosis (Diagnostic Code 
5200), impairment of the humerus (Diagnostic Code 5202) or 
impairment of the clavicle or scapula (Diagnostic Code 5203) 
is not reported.  Under Diagnostic Code 5201, a 40 percent 
evaluation may be assigned for limitation of major arm motion 
to 25 degrees from the side, a 30 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level, and a 20 percent evaluation is provided for 
limitation of motion of the arm at shoulder level.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Standardized joint motion of the 
shoulder: 0 to 180 degrees abduction and forward elevation 
(flexion) and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

The Board finds that the record presents an appreciable 
disability picture that is not reflected in the initial 
rating.  For example, from the December 1999 clinical report 
it is reasonable to find that the veteran had satisfactory 
evidence of painful motion and something less than full range 
of motion in view of the examiner's describing it as 
"good".  However, it does not appear that it approached 
limitation to shoulder level at that time.  Thus, relying on 
an analogous rating scheme to arthritis, the veteran should 
receive a 10 percent evaluation from December 23, 1999 as 
contemplated in section 4.40 and 4.59.  

Thereafter, the Board finds that the facts found support a 20 
percent evaluation from the June 2005 examination.  It is 
important to remember that the range of motion is deemed 
limited where pain sets in even though it is possible beyond 
that point.  Here the examiner noted the veteran was 
essentially pain free to 80 degrees in forward flexion and 
abduction.  He also demonstrated appreciable impairment in 
overhead movement.  Thus, with pain setting in at 80 degrees 
in two planes of motion the Board is inclined to find that 
motion is limited to shoulder level.  Furthermore, Diagnostic 
Code 5201 is an applicable rating code and read fairly it 
does not limit its application to a specific plane of motion.  
Mariano v. Principi, 17 Vet. App. 305, 317-18 (2002).  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disabilities have required, 
for example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA 
examiners have characterized the manifestations as producing 
interference with function, but overall none have described 
it to be of a degree that rendered impracticable the 
application of the schedular criteria.  At best they note the 
veteran would benefit from a sit down type job which he has 
maintained for several years without much interference by his 
own admission of the few days he looses from work.  He was 
also able to perform maintenance work for years on a full 
time basis.  


Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996) (when evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a nasal fracture not having been 
submitted, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.

Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a thoracic spine disability is denied. 

Entitlement to an initial evaluation of 10 percent from 
December 23, 1999, and a 20 percent evaluation from June 14, 
2005, for a left shoulder disability is granted, subject to 
the regulations governing the payment of monetary awards.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


